Exhibit A
                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 BONNIE J. CASTLE, individually and on
 behalf of a nationwide class of similarly       CASE NO. 1:19-cv-06441
 situated individuals,

 Plaintiff,                                      The Honorable Steven C. Seeger

 v.
                                                  Magistrate Judge Young B. Kim
 FEDCHEX RECOVERY, LLC d/b/a FCR
 COLLECTION SERVICES,

 Defendant.

      PLAINTIFF’S [PROPOSED] RESPONSE IN OPPOSITION TO DEFENDANT’S
          AFFIRMATIVE DEFENSE OF ARTICLE III STANDING (DKT. 26)

       Plaintiff BONNIE J. CASTLE, by and through her attorney, James C. Vlahakis,

submits the following as her [Proposed] Response in Opposition to Defendant’s Brief in

Support of Defendant’s Affirmative Defense of Article III Standing (Dkt. 26):

       I.     Introduction

       Plaintiff   has   sued   Defendant   FEDCHEX     RECOVERY,      LLC   d/b/a      FCR

COLLECTION SERVICES (“FCR Collection Services” or “FCR”) pursuant to the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. Plaintiff brought her civil action as a

putative class action. Section 1692f(8) of the FDCPA prohibits a debt collector from

“[u]sing any language or symbol, other than the debt collector’s address, on any envelope

when communicating with a consumer by use of the mails[.]” Section 1692f(8) allows a

debt collector to show its business name on an envelope, but only “if such name does

not indicate that [the business] is in the debt collection business.” Endnote 1 depicts

the envelope that was to mail the September 6, 2019, collection letter to Plaintiff.i

       FCR Collection Services violated the clear prohibitions of Section 1692f(8) of the

FDCPA because the front of the envelope clearly says FCR Collection Services (emphasis
supplied) and it is clear as day that FCR Collection Services “is in the debt collection

business.” Based upon an unexpressed litigation strategy, FCR Collection Services

answered the Complaint, rather than move to dismiss the Complaint. In its Answer,

FCR raised the affirmative defense of Article III standing.

      When Plaintiff observed the subject envelope, she observed that the sender of the

enclosed letter was FCR Collection Services, and easily concluded that FCR Collection

Services is in the debt collection business. ECF#1, ¶¶23-24, ¶¶ 28-34. This case involves

the a clear violation of Section 1692f(8) because Defendant published its d/b/a name,

FCR Collection Services on the face of the collection envelope – not just to Plaintiff, but

in relation to 4,500 Illinois residents were mailed the identically formatted envelope

within one year of the filing of the Complaint.

      To be clear, FCR Collection Services violated the FDCPA by doing something that

is prohibited by the FDCPA. By violating Section 1692f(8), FCR Collection Services did

not commit a mere procedural violation, devoid of harm. The manner in which FCR

violated Section 1692f(8) constitutes a material harm because Section 1692f(8) was

intended to enforce and protected the privacy rights of consumers. ECF#1, ¶ 48.

      The harm resulting from FCR’s violation of Section 1692f(8) has a close

relationship to the harm that has traditionally been regarded as providing a basis for

the common law tort of invasion of privacy. Congress expressly stated as its rationale

for enacting the FDCPA on the basis that "[c]ollection abuse takes many forms, including

. . . disclosing a consumer's personal affairs to friends, neighbors, or an employer".

Senate Report No. 95-382, at 2, 8 (1977), as reprinted in 1977 U.S.C.C.A.N. 1695, 1696,

1702 (and listing as an example of unfair or unconscionable debt collection practice the

"us[e of] symbols on envelopes indicating that the contents pertain to debt collection").




                                            2
       For these reasons and the argument set forth below, this Court should find that

Plaintiff has satisfied Article III standing and strike FCR’s affirmative defense.

       II.    Standard of Review

       As a former defense attorney with nearly twenty years of experience in defending

consumer class actions, the undersigned recognizes that "[n]o principle is more

fundamental to the judiciary's proper role in our system of government than the

constitutional limitation of federal-court jurisdiction to actual cases or controversies."

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). The requirement that a class

representative must have standing before seeking class-wide relief properly ensures

"that courts do not decide abstract principles of law but rather concrete cases and

controversies." Sierra Club v. Marita, 46 F.3d 606, 613 (7th Cir. 1995). Article III

standing is satisfied where a plaintiff has “suffered an injury in fact—an invasion of a

legally protected interest which is (a) concrete and particularized, and (b) actual or

imminent, not conjectural or hypothetical." Lujan v. Defenders of Wildlife, 504 U.S. 555,

560, (1992) (internal quotation marks and citations omitted).

       As discussed below, as recognized by Preston v. Midland Credit Management, Inc.,

2020 U.S. App. LEXIS 1775 (7th Cir. Jan. 21, 2020), Plaintiff has suffered an invasion

of a legally protected interest, one that is both concrete and particularized. Surprisingly,

FCR Collection Services’ Memorandum does not even discuss Preston.

       III.   Argument – Plaintiff Easily Satisfies Article III Standing

        A. Background and Purpose of the FDCPA

        In enacting the FDCPA, Congress recognized that the FDCPA would protect

 consumers from abusive, deceptive and unfair debt collection practices:

              [t]here is abundant evidence of the use of abusive, deceptive, and
              unfair collection practices by many debt collectors. Abusive debt
              collection practices contribute to the number of personal


                                             3
              bankruptcies, to marital instability, to the loss of jobs, and to
              invasions of individual privacy.

15 U.S.C. § 1692(a).

       Congress also recognized that “[e]xisting laws and procedures for redressing

these injuries are inadequate to protect consumers” and that “[m]eans other than

misrepresentation or other abusive debt collection practices are available for the

effective collection of debts.” 15 U.S.C. §§ 1692(b)(c).      The FDCPA was enacted “to

eliminate abusive debt collection practices by debt collectors, to insure that those debt

collectors who refrain from using abusive debt collection practices are not competitively

disadvantaged, and to promote consistent State action to protect consumers against

debt collection abuses.” 15 U.S.C. § 1692(e). Section 1692f of the FDCPA prohibits debt

collectors from “us[ing] unfair or unconscionable means to collect or attempt to collect

any debt.” In particular, Section 1692f(8) prohibits a debt collector from:

              Using any language or symbol, other than the debt collector’s
              address, on any envelope when communicating with a consumer by
              use of the mails or by telegram, except that a debt collector may use
              his business name if such name does not indicate that he is in the
              debt collection business.

       While Plaintiff recognizes that district courts have an unflagging duty to question

whether Article III standing exits, respectfully, FCR Collection Services’ misguided and

rote invocation of Article III standing as an affirmative defense is without merit.

        B. Defendant Violated Section 1692f(8)

       submission neglects to even argue that the Seventh Circuit in Preston v. Midland

Credit Management, Inc., 2020 U.S. App. LEXIS 1775 (7th Cir. Jan. 21, 2020) over-looked

a standing argument where the debt-servicer behemoth, Midland Credit Management,

Inc., did not raise Article III standing at the district court or appellate level.




                                              4
      In Preston, the Seventh Circuit reversed a district court’s order dismissing the

putative plaintiff’s Section 1692f(8) claim, finding that the purported violation did “not

create any privacy concerns” for the plaintiff, and holding as follows:

          The Court rejects Preston's argument that, when viewed in combination
          with MCM's address printed on the envelope, the language reveals that the
          letter comes from a debt collector. Taking Preston's argument to its logical
          conclusion, just the printing of the address, which an online search would
          reveal to be the location of a debt collector, would violate § 1692f(8), but
          the statute explicitly allows this information. The addition of "TIME
          SENSITIVE DOCUMENT" to the envelope suggests nothing about the
          existence of a debt. The Court therefore concludes that MCM's use of this
          language on the envelope falls within the benign language exception and
          does not violate § 1692f(8), meaning Preston cannot state a claim for a
          violation of § 1692f(8).

Preston v. Midland Credit Mgmt., 2018 U.S. Dist. LEXIS 149910, *6-*7 (N.D. Ill. Sept. 4,

2018) (emphasis supplied).

      The Seventh Circuit, in reversing, held that a debt collector’s use of the words

“TIME SENSITIVE DOCUMENT” on a debt collection envelope violated Section 1692f(8).

In so holding, the Seventh Circuit found that the prohibitions set forth in Section

1692f(8) “represents a rational policy choice by Congress”:

             We now reverse in part and affirm in part. We conclude that the
             language of § 1692f(8) is clear, and its application does not lead to
             absurd results. To the contrary, the prohibition of any writing on
             an envelope containing a debt collection letter represents a rational
             policy choice by Congress. Consequently, we conclude that the
             district court erred in dismissing Mr. Preston’s claim under §
             1692f(8).

Preston, 2020 U.S. App. LEXIS 1775 at *2.

      While it is correct that the Seventh was not asked to address (and did not sua

sponte address) Article III standing, as explained in the following Section, other courts

have in the context of Section 1692f(8) claims and have found standing to exist.




                                            5
         C. Violations of Section 1692f(8) Satisfy Article III

       FCR Collection Services’ filing does not point to any pre or post-Spokeo decisions

involving Section 1692f(8) (Dkt. 26). FCR’s omission is curious because are numerous

post-Spokeo decisions that have found standing for a variety of Section 1692f(8)

violations. For example, in St. Pierre v. Retrieval-Masters Creditors Bureau, Inc., 2017

U.S. Dist. LEXIS 42875, 2017 WL 1102635, at *1 (D.N.J. Mar. 24, 2017), the plaintiff

alleged that a debt collector violated Section 1692f(8) by mailing a collection letter to

plaintiff that disclosed his account number through a glassine envelope. The district

court dismissed the debt collector’s argument that the claim failed to satisfy Article II

standing, relying on Douglass v. Convergent Outsourcing, 765 F.3d 299 (3d Cir. 2014),

a pre-Spokeo case.1

       Applying Douglass, the district court in St. Pierre relied on a passage from

Douglass where the Third Circuit held that Section 1692f(8) protected consumers from

"core concern animating the FDCPA—the invasion of privacy." St. Pierre, 2017 U.S. Dist.

LEXIS 42875, at *17-*18 (quoting Douglass, 765 F.3d at 303). Thereafter, St. Pierre

reiterated that Section 1692f(8) protects a consumer's "right to be free from [a debt

collector] disclosing his private information, including his account number, on any debt

collection envelope." Id. at *19 (citing Douglass, 765 F.3d at 303). St. Pierre concluded

that plaintiff had demonstrated the concreteness of his alleged injury for Article III

standing purposes:

           Accordingly, because the FDCPA unambiguously grants plaintiff a
           statutory right to be free from the disclosure of private information that

1 In Douglass, the Third Circuit held that a debt collector violated Section 1692f(8) by mailing an

collection envelope the consumer’s account number was visible through a glassine window,
holding that the "disclosure implicates a core concern animating the FDCPA — the invasion of
privacy." Douglass, 765 F.3d at 303. Additionally, the court explained that "[t]he account number
is a core piece of information pertaining to [the plaintiff's] status as a debtor and [the defendant's]
debt collection effect. Disclosed to the public, it could be used to expose [the plaintiff's] financial
predicament." Id. (emphasis supplied).


                                                  6
           could expose his status as an alleged debtor, and that the right to privacy
           is an interest that has long been recognized at law, the Court concludes
           that Plaintiff has adequately alleged the concreteness requirement under
           Article III.

St. Pierre, 2017 U.S. Dist. LEXIS 42875, *19.

       St. Pierre was affirmed on appeal. St. Pierre v. Retrieval-Masters Creditors Bureau,

898 F.3d 351, 355, 358 (3d Cir. 2018). As the Third Circuit recognized, where a harm

involves the invasion of privacy, such harm satisfies Article Standing because an

invasion of privacy "is closely related to harm that has traditionally been regarded as

providing a basis for a lawsuit in English and American courts." Id. at 358 (citing

Douglass, 765 F.3d at 303, and Spokeo, 136 S. Ct. at 1549).

       More recently, in DiNaples v. MRS BPO, LLC, 934 F.3d 275, (3rd Cir. 2019), the

Third Circuit cited to its opinions in Douglass and St. Pierre, and held that a debt

collector’s use of a unencrypted “quick response” or “QR” code violated the consumer’s

right of privacy that was afforded by Section 1692f(8)1:


1 The below quoted section from DiNaples helps explain Third Circuit found that the mere use of
a readable QR code formed the basis of the violation. It is obvious from the court’s description of
the case that the plaintiff did not argue that the envelope listed the debt collector’s name. Even
if the envelope did, the debt collector’s business name, MRS BPO, LLC, clearly does not identify
it as a debt collector:
    The facts underlying this appeal are undisputed. Donna DiNaples had a credit card through
    Chase Bank. Eventually, she fell behind on her payments, so Chase assigned her account to
    a debt collection agency called MRS BPO, LLC ("MRS"). MRS sent DiNaples a collection letter
    as a pressure-sealed envelope that had a QR code printed on its face. QR codes, including
    the one here, can be scanned by a reader downloadable as an application (better known as
    an "app") on a smartphone. And this QR code, when scanned with a QR-code reader, revealed
    the following sequence: "LU4.###1813.3683994."1Link to the text of the note The string
    "LU4.###1813" was the internal reference number associated with DiNaples's account at
    MRS.
    DiNaples filed a class action lawsuit against MRS, alleging that the collection agency, by
    printing the QR code on the envelope, had violated the FDCPA, which prohibits debt collectors
    from "[u]sing any language or symbol, other than the debt collector's address, on any
    envelope when communicating with a consumer by use of the mails." 15 U.S.C. § 1692f(8).
    Each side eventually filed a motion for summary judgment.
    The District Court granted DiNaples's motion on liability, concluding that MRS violated the
    FDCPA. The District Court explained that this conclusion was required by our decision in
    Douglass, in which we held that a debt collector violates § 1692f(8) by placing on an envelope
    the consumer's account number with the debt collector. 765 F.3d at 303, 306. For the District

                                                7
           Disclosure of the debtor's account number through a QR code, which
           anyone could easily scan and read, still "implicates core privacy concerns."
           Id. at 304. The debt collector has "displayed core information relating to
           the debt collection" that is "susceptible to privacy intrusions." Id. at 305.
           Whether disclosed directly on the envelope or less directly through a QR
           code, the protected information has been made accessible to the public.
           And as we concluded in St. Pierre, such an invasion of privacy "is closely
           related to harm that has traditionally been regarded as providing a basis
           for a lawsuit in English and American courts." 898 F.3d at 357-58. It thus
           follows from our Douglass and St. Pierre decisions that DiNaples has
           suffered a sufficiently concrete harm.

DiNaples, 934 F.3d at 280.

       As discussed above and explained in footnote 2, Article III standing existed where

account numbers were show through a glassine window (St. Pierre) and where an

unencrypted QR codes was exposed (DiNaples). Logic dictates that Plaintiff has satisfied

Article III standing where the envelope at issue clearly identifies it was sent by a debt

collector. In fact, FCR Collection Services’ placement of its name on the envelope in

questions is an even more significant violation of privacy than the FDCPA was enacted

to protect against.1



    Court, there was no meaningful difference between displaying the account number itself and
    displaying a QR code — scannable "by any teenager with a smartphone app" — with the
    number embedded. DiNaples v. MRS BPO, LLC, No. 2:15-cv-01435-MAP, 2017 U.S. Dist.
    LEXIS 192255, 2017 WL 5593471, at *2 (W.D. Pa. Nov. 21, 2017). The District Court further
    rejected MRS's contention that DiNaples had not "suffered a concrete injury," explaining that
    DiNaples was injured by "the disclosure of confidential information." Id. And the District
    Court rejected MRS's argument that it was protected by the FDCPA's "bona fide error
    defense." 2017 U.S. Dist. LEXIS 192255, [WL] at *3. The District Court also certified the
    proposed class.
DiNaples, 934 F.3d at 278.

1  See, e.g., Stever v. Harrison, 2017 U.S. Dist. LEXIS 103390, *13, *16-*21 (D. NJ July 5, 2017)
(rejecting debt collector’s argument that the use of barcode symbol did not violate Section
1692f(8) and that such a violation lacked standing -“It is Congress's concern of ‘invasions of
individual privacy’ which underlie Plaintiffs' theory of concrete harm. Notably, the Third Circuit
has recognized those privacy interests as an individual's ‘status as a debtor’ and the plaintiff's
‘financial predicament.’” (quoting Douglass, 765 F.3d at 302-03)). See also, Hartman v.
Medicredit, 2016 U.S. Dist. LEXIS 176660, *2, *7-*8 (W.D. Penn. Dec. 20, 2016)(denying motion
to dismiss, and finding standing post-Spokeo, “On the outside of the letters, above Plaintiff's
name, was a number, identified in the letters as the consumer number for Plaintiff . . . Plaintiff
alleges a violation of the FDCPA - specifically, conduct by Medicredit that is identified in the
FDCPA as an "unfair practice." 15 U.S.C. § 1692f(8). Plaintiff has a statutory right to be free from

                                                 8
        D. Plaintiff is Not Required to Allege and She Knows Someone Saw the
           Offending Envelope – the Mere Violation is Enough to Confer Standing

       FCR argues that Plaintiff has not suffered a significant injury by fearing that

someone read the collection envelope and observed FCR’s name on it. Dkt. 26, p. 6. FCR

appears to argue that Plaintiff can only satisfy Article III standing if she can allege that

she knows that someone read the envelope in question. Id. This argument ignores the

fact that the mail carrier specifically assigned to Plaintiff’s address delivered the letter.

But to be clear, Plaintiff is not resting on this mere logical extension of her Complaint.

Rather, the Third Circuit’s decision in DiNaples completely shoots down FCR’s specious

argument:

           MRS is incorrect to suggest that "to establish Article III standing,
           [DiNaples] would have to show that someone actually intercepted her mail,
           scanned the barcode, read the unlabeled string of numbers and
           determined the contents related to debt collection — or it was imminent
           someone might do so." MRS Br. 16 (emphases omitted). The teaching of
           Douglass and St. Pierre is that the disclosure of an account number is itself
           the harm — it "implicates core privacy concerns,", and therefore is
           sufficiently concrete under Spokeo to establish an injury-in-fact. In other
           words, because the disclosure is the concrete harm here, DiNaples "need
           not allege any additional harm beyond the one Congress has identified."
           Her evidence that she received an envelope with a QR code containing
           private information was enough to establish a concrete injury.

           We hold that DiNaples has standing to sue.

DiNaples, 934 F.3d at 280 (pin-point citations omitted).

        E. The Cases that Defendant Has Cited to in Support of its Affirmative
           Defense Are Not on Point and Demonstrate That Defendant’s
           Advancement of its Affirmative Defense is Without Merit and Vexatious

       FCR Collection Services’ affirmative defense is vexatious in nature. A review of

FCR Collection Services’ seven (7) page Memorandum of Support shows demonstrates

that FCR Collection Services’ response fails to cite to a single case that has held that a




such conduct and the alleged violation of that right constitutes a concrete injury. Thus, she has
standing to pursue this action in federal court.”)

                                               9
violation of 1692f(8) does not satisfy Article III standing. To recap, page two of FCR

Collection Services’ Memorandum simply refers to general principles underlying Article

III standing. Page three of FCR’s memorandum cites to a single FDCPA based Seventh

Circuit case, Casillas v. Madison Ave. Assocs., 926 F.3d 329 (7th Cir. 2019) where the

case was decided at summary judgment and where the Seventh Circuit held that a mere

procedural violation – the failure to properly identify certain verification language – not

the improper use of prohibited language (as is the case here) did not satisfy Article III

standing.

       Casillas is not on point because it dealt with an alleged violation of Section

1692g(a) where the putative class representative did not seek to utilize a statutory based

procedural right that was denied to him. Id. at 332 (“Casillas filed a class action against

Madison because of that omission. She did not allege that she tried—or even planned to

try—to dispute the debt or verify that Harvester Financial Credit Union was actually her

creditor.”).

       The Seventh Circuit properly rejected Mr. Casillas’ contention that the debt

collector’s violation of 1992g(a) "constitute[d] a material/concrete breach of her rights

under the [Act]." Casillas, 926 F.3d at 332. Because Mr. Casillas identified a procedural

harm, the failure to provide a disclosure he admittedly did not rely on, he lacked

standing:

            The Fair Debt Collection Practices Act protects an entirely different
            interest, and as we have already said, Casillas alleged no material risk
            of harm to that interest . . . Casillas did not allege that she would have
            used the information at all.
                                               ***

            Casillas says that the Fair Debt Collection Practices Act has likewise
            conferred on all debtors a right to complete information about their
            statutory rights. And as in Havens Realty, Casillas says, it is enough
            for her to claim that she was deprived of the information to which she
            was legally entitled—even if she wouldn’t use it.


                                              10
                                              ***
          In sum, Casillas alleged nothing more than a bare procedural violation
          of the Fair Debt Collection Practices Act. That is insufficient for
          purposes of Article III. See Spokeo, 136 S.Ct. at 1549 .

Id. at 338-39.

       In contrast, unlike Section 1692g which points to certain language that debt

collectors should convey if a debtor chooses to contact a debtor in response to the

articular rights (a two-part “disclose and use” interplay of the procedural rights conferred

by Section 1692g(a)), Section 1692f states that [a] debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.” (Emphasis supplied).

Similarly, in contrast to certain disclosure required by Section g, Section f(8) states that

“the following conduct is a violation of this section for a debt collector to use:

          any language or symbol, other than the debt collector’s address, on any
          envelope when communicating with a consumer by use of the mails or
          by telegram, except that a debt collector may use his business name if
          such name does not indicate that he is in the debt collection business.

(Emphasis supplied).

       Simply stated, Section 1692f(8) identifies a type of disclosure that debt collectors

are prohibited from using and FCR’s envelopes clearly violated the statutory provisions

expressed by Section 1692f(8). In reversing the district court, Preston recognized that

the prohibitions of Section 1692f(8) are no mere procedural rights:

              We conclude that the language of § 1692f(8) is clear, and its
              application does not lead to absurd results. To the contrary, the
              prohibition of any writing on an envelope containing a debt
              collection letter represents a rational policy choice by Congress.

                                                   ***
              On its face, the prohibition is clear: use of any language or symbol
              on an envelope, except for the debt collector’s name (if it does not
              indicate that the collector is in the business of debt collection) and
              the debt collector’s address, violates subsection (8).
                                            ***
              The statutory language does, in fact, prohibit debt collectors from
              sending communications to consumers in envelopes bearing

                                            11
              symbols that are indicative of debt collection. The language of the
              statute simply draws a clear line to ensure that consumers’ rights
              are not lost in the interpretation of more subtle language.
                                                 ***
              When a debt collector communicates with consumers through the
              mails, it may not use any language or symbol on the envelope except
              for its business name or address, as long as the name does not
              indicate that he is in the debt collection business. Turning to the
              facts here, there is no question that the language “TIME SENSITIVE
              DOCUMENT” appears on the envelope enclosing a communication
              to a consumer. It is equally apparent that the language at issue
              does not fall within the itemized exception set forth in subsection
              (8): It is not Midland’s name nor its address. The inclusion of this
              phrase thus violates § 1692f(8), and the district court erred in
              dismissing the claim set forth in Count I of Mr. Preston’s complaint.

Preston, 2020 U.S. App. LEXIS 1775 at *2, *11, *16-*18 (underlining supplied,).

       Simply stated, FCR’s Article III defense is mistaken (at best) where it is clear that

the mere procedural violation of the notification of rights afforded by Section 1692g(a) did

not state a concrete injury under Spokeo where (at the summary judgment stage) the

plaintiff did not intend to use the omitted rights. What FCR did is worse. FCR ignored

what is prohibited by Section 1692f(8), formatted the collection envelope to unlawfully

display that it is a debt collector and sent out the offending envelope to over 4,500

Illinois residents. FCR Collection Services’ citation to Meyers v. Nicolet Restaurant of De

Per, LLC, 843 F.3d 724 (7th Cir. 2016) is totally misplaced because Meyers involved the

Fair and Accurate Credit Transactions Act (“FACTA”) and the publication of credit card

information (more than an allowed number of digits by FACTA, but less than entire

credit card number). What FCR Collection Services fails to recognize – much less explain

to this Court is that the Seventh Circuit in Meyers held the mere disclosure of less than

the full number of the credit card numbers did not constitute an injury under FACTA

because the disclosure of the number of digits at issue – could not lead to identify theft:

          Meyers did not suffer any harm because of Nicolet's printing of the
          expiration date on his receipt. Nor has the violation created any
          appreciable risk of harm. After all, Meyers discovered the violation

                                            12
          immediately and nobody else ever saw the non-compliant receipt. In these
          circumstances, it is hard to imagine how the expiration date's presence
          could have increased the risk that Meyers' identity would be compromised.
          See id. at 1550 ("It is difficult to imagine how the dissemination of an
          incorrect zip code, without more, could work any concrete harm.").

          Moreover, Congress has specifically declared that failure to truncate a
          card's expiration date, without more, does not heighten the risk of identity
          theft. In the Credit and Debit Card Receipt Clarification Act of 2007,
          Congress made a finding of fact that "[e]xperts in the field agree that proper
          truncation of the card number, by itself as required by the [FACTA],
          regardless of the inclusion of the expiration date, prevents a potential
          fraudster from perpetrating identity theft or credit card fraud." Pub. L.
          110-241, § 2(a)(6).

Id. at 727-28. Meyers has no application to a clear-cut violation of Section 1692f(8).

       In addition to a clear statutory violation, Plaintiff identified how FCR’s name on

the collection envelope harmed her and violated her privacy rights. See, e.g., Dkt.#1,

¶30 (“After reading the Envelope, and realizing that Defendant was a debt collector,

Plaintiff became nervous and her heartbeat increased” and “[a]n unsophisticated

consumer, reading the name ‘FCR Collection Services’ through the Envelope’s glassine

opening, would recognize or understand that Defendant is a debt collector.”).

       FCR’s citation to Lavallee v. Med-1 Solutions, LLC, 932 F.3d 1049 (7th Cir. 2019)

is a perfect example of the long-ago criticized practice of “headnote citation and

quotation” Lavelle, just like Casillas, involved a debt collector’s failure to provide certain

statutory language. The present case is completely different because FCR violated the

FDCPA by including prohibited words on the envelope – FCR’s name and the fact that

it is a debt collector. Unlike Casillas and Lavelle which involved inaction by a debt

collector by failing to provide procedural disclosures, Plaintiff’s right to privacy was

violated by FCR failing to abide by the clear prohibitions of Section 1692f(8).

       Bizarrely, in refusing to discuss Preston v. Midland, Defendant’s Memorandum

relies to Crabtree v. Experian Information Solutions, Inc., 948 F.3d 872, 2020 U.S.

App.LEXIS 2698 (7th Cir. 2020), where defense counsel to FCR – represented the losing

                                             13
plaintiff. In simultaneously defending class actions for debt collectors and attempting to

certify class actions for a somewhat conflicting other clients (consumers), FCR’s counsel

ended up on the losing end of a Fair Credit Reporting Act case. Crabtree has nothing to

do with the claims currently before the Court. At the summary judgment stage, Crabtree

found that plaintiff lacked standing for three (3) reasons. First, he was not aware of any

purported FCRA violation until told by his counsel. Second, he did not “come forward

with something showing that he did not receive a firm offer”, and three, his emotional

distress damages were specious at best, where he only learned of the alleged FCRA

violation from his lawyers – five (5) years after the fact. Id. at *6, *14-*15. This was not

the first time that FCR’s counsel represented a consumer in a failed class action.1

         IV.    Conclusion

         FCR Collection Services’ affirmative defense is without merit because it would

lead to an absurd result if FCR Collection Services were allowed to so commit an act –




1Here   is what the Seventh Circuit had to say in Blow v. Bijora, Inc. 855 F.3d 793 (7th Cir. 2017):
   [Plaintiff] Blow was chosen as class representative after problems arose with her two
   predecessors. The original named plaintiff, Nicole Strickler, worked as an attorney for the law
   firm filing the complaint, Messer & Stilp, Ltd. Strickler's connection with the firm emerged
   after the class had been certified, and Messer had filed a second amended complaint asserting
   claims against Akira and Opt It. Opt It then moved to disqualify the firm based on its failure
   to disclose that Strickler worked there. Strickler, through Messer, ultimately settled with Opt
   It and dismissed her claims against it.
                                                  ***
   Akira also attacks counsel's failure to disclose that Strickler, the original named plaintiff, was
   a member of the law firm representing her.

Id. at 806-07. Here is how the Seventh Circuit viewed this conduct:

   This latter behavior certainly gives us pause, and we would hope Strickler and Messer would
   exercise better judgment in the future than using an attorney from their own firm as the
   named plaintiff in a class action.

Id. at 807.




                                                 14
the identification of itself on an envelope transmitting a collection letter – where this

form of conduct is expressly prohibited of the FDCPA.

      The envelope utilized by FCR Collection Services constitutes a clear violation of

the FDCPA – just like the Seventh Circuit held in Preston where the Court held that a

debt buyer violated the FDCPA by placing the words “TIME SENSITIVE DOCUMENT”

on the envelope that used to transmit a debt collection letter. The Seventh Circuit’s

reversal of the district court was based solely upon the words of the envelope and not

based upon the combination of the envelope and the enclosed letter. In fact, the Seventh

Circuit held that the enclosed letters (in combination with the envelopes) did not violate

the FDCPA. It is just that simple – debt collectors violate the FDCPA where they do not

comply with Section 1692f(8) of the FDCPA. Preston, 2020 U.S. App. LEXIS 1775 *2-*3,

*18-*25. (“we agree with the district court that the language on the envelope and in the

letter does not violate § 1692e and, therefore, affirm the dismissal of the claims brought

under that section.”).

      WHEREFORE, for the reasons set forth above, Plaintiff BONNIE J. CASTLE

respectfully requests that this Court find that has standing to purse her Section 92f(8)

claim and strike Defendant’s subject affirmative defense.

                                             Respectfully submitted,

                                             /s/ James C. Vlahakis
                                             2500 S. Highland Avenue, Suite 200
                                             Lombard, IL 60148
                                             Phone No.: 630-581-5456 Fax
                                             No.: 630-575-8188
                                             jvlahakis@sulaimanlaw.com




                                           15
      i




ECF#1, ¶¶7, 20.




                  16
                            CERTIFICATE OF SERVICE
      I, James C. Vlahakis, certify that on March 6, 2020, I caused to be filed the

above referenced document via the district’s ECF system, which shall serve a file

stamped copy of this document on all counsel of record.



/s/ James C. Vlahakis




                                          17
